THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
VERNON WALKER, Defendant-Appellant.
6491, 6492.
Appellate Division of the Supreme Court of New York, First Department.
Decided June 30, 2005.
Robert S. Dean, Center for Appellate Litigation, New York (Lisa Lewis of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Tracy Siligmueller of counsel), for respondent.
Before: Andrias, J.P., Marlow, Sullivan, Ellerin, Nardelli, JJ.
The court properly denied defendant's suppression motion. The lineup photograph establishes that all the participants were similar in appearance and that the age difference between defendant and the others was not noticeable, so that there was no substantial likelihood that defendant would be singled out for identification (see People v. Chipp, 75 NY2d 327, 335-336 [1990], cert denied 498 US 833 [1990]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.